DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/21/2022 has been entered.  Claims 1, 8-9, 13-14, 20 and 24-26 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-26 remain pending in the application.  The objections to claims 1-12 and 14-23 are withdrawn based on Applicant’s amendments to claims 1 and 14.  The rejections of claims 25 and 26 under 35 U.S.C. 101 are withdrawn based on Applicant’s amendments to these claims.  

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-26 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1, 13-14 and 24-26.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 9 recites “. . . wherein the processing circuitry is further configured to record information about times at which the sensed load is larger than a load threshold, locations at which the sensed load is larger than a load threshold, and/or context information of the UE.”  Using a broadest reasonable interpretation (BRI), this language can be interpreted to recite that the processing circuitry is configured to record information about times . . ., locations . . ., or context information. . . (The BRI of “and/or” is “or”.)  Claim 9 also recites that the processing circuitry is configured to provide the context information of the UE.  Thus, claim 9 includes language that is internally inconsistent.  On the one hand, claim 9 recites that recording information about context information of the UE is optional (“or” language).  On the other hand claim 9 recites that the processing circuitry is configured to provide context information to a network entity which implicitly states that recording the context information is not optional.  This inconsistency renders claim 9 indefinite.  For purposes of applying prior art, the claim is interpreted as requiring the processing circuitry to record context information of the UE.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13-15, 17 and 24-26 are rejected as being unpatentable over Li et al. (US PG Pub 2015/0271861 A1, hereinafter “Li”), in view of Adachi et al. (WO/2018030258 A1, hereinafter “Adachi”).
	Regarding claim 1, Li, cited in Applicant’s IDS filed on 10/23/2020, teaches a user equipment (UE) (FIG. 3 UE 116) comprising: a communication interface (FIG. 3 RF transceiver 310) configured to perform communication with one or more additional UEs using one or more of a plurality of resources in a mobile communication network (FIG. 5 illustrating D2D communications between UEs; ¶ [0073]); a memory (FIG. 3 memory 360) configured to store a plurality of operation profiles (¶¶ [0077], [0079] Mode 2 resource pools provided by an eNB for a UE to autonomously select resources for D2D communications with another UE when the UE is in edge-of-coverage and/or out-of-coverage); and processing circuitry (FIG. 3 main processor 340) configured to: operate the UE in a first mode and in a second mode, wherein the first mode is a scheduled resource allocation mode and the second mode is an autonomous resource selection mode or an idle mode (¶¶ [0076] – [0078] where Mode 1 corresponds to the first mode whereby an eNB schedules resources and Mode 2 corresponds to the second mode whereby a UE selects its own resources from resource pools); and switch from the first mode to the second mode (¶¶ [0139] – [0140]), based on: a first condition relating to an out of coverage (OOC) event of the UE being met (¶ [0145] UE in edge of coverage and still using mode 1 when mode 2 not yet effective); and a second condition related to a further parameter being met (¶ [0145] location (i.e. parameter) of UE transitions from edge of coverage to out of coverage), wherein the UE wherein the processing circuitry is further configured to, until the second condition is met, operate the UE in the first mode according to one of the plurality of operation profiles (¶ [0145] UE1 can transmit SA/data using transmission Mode 1 in 1440, and UE1 can also transmit SA/data using transmission Mode 2 1445, to enhance reliability during the transition. In other words, during the transition of the transmission mode, both Mode 1 and Mode 2 can be used to transmit.  See also ¶ [0139]).  
	Li does not teach the second condition being met when: a time elapsed since the OOC event is larger than a time threshold and/or a distance traveled since the OOC event is larger than a distance threshold.
	In analogous art, Adachi teaches the second condition being met when: a distance traveled . . .  is larger than a distance threshold (¶ [0076] eNB 200 allocates resource to UE in Mode 1; UE autonomously selects resource in Mode 2; ¶ [0081] – [0085] disclose that a UE switches to Mode 2 when its movement speed is greater than a movement speed threshold but that the determination can also be made based on moving distance (i.e. a moving distance threshold.))
	Therefore, it would have been obvious to modify Li’s teaching of switching from mode 1 to mode 2 when the UE transitions from edge of coverage to out of coverage to also take into consideration the distance traveled being larger than a threshold as taught by Adachi, such that the UE switches to the second mode based on being OOC and traveling a certain distance in OOC (i.e. since the OOC event).  One would have been motivated to do so in order to enable a UE moving a high speed, but for which a position has not changed significantly since it’s last position measurement (i.e. traveled a short distance), to continue using previously allocated resources instead of switching to mode 2 to autonomously select its own resources, thereby simplifying processing at the UE, which preserves battery life.  (Adachi ¶ [0085])

	Regarding claim 2, the combination of Li and Adachi, specifically Li, teaches wherein the plurality of operation profiles comprises at least one operation profile configured to be used in an occurrence of an unexpected OOC event (¶ [0079] discloses that the UE operates according to Mode 2 when the UE is out of coverage.  Because there are no restrictions on the type of OOC event, it is implicit that the UE can use the Mode 2 operation profile/resources for an unexpected OOC event). 

	Regarding claim 4, the combination of Li and Adachi, specifically Li, teaches wherein the plurality of operation profiles comprises at least one operation profile associated with an expected OOC event (¶ [0079] discloses that the UE operates according to Mode 2 when the UE is out of coverage.  Because there are no restrictions on the type of OOC event, it is implicit that the UE can use the Mode 2 operation profile/resources for an expected OOC event).  

	Regarding claim 13, Li, cited in Applicant’s IDS filed on 10/23/2020, teaches a method of operating a user equipment (UE) (FIG. 3 UE 116), the method comprising: performing  communication with one or more nearby UEs using one or more of a plurality of resources in a communication network (FIG. 5 illustrating D2D communications between UEs; ¶ [0073]); operating the UE in a first mode and a second mode, wherein the first mode is a scheduled resource allocation mode and the second mode is an autonomous resource selection mode or an idle mode (¶¶ [0076] – [0078] where Mode 1 corresponds to the first mode whereby an eNB schedules resources and Mode 2 corresponds to the second mode whereby a UE selects its own resources from resource pools); and switching from the first mode to the second mode (¶¶ [0139] – [0140]), based on: a first condition relating to an out of coverage (OOC) event of the UE being met (¶ [0145] UE in edge of coverage and still using mode 1 when mode 2 not yet effective), and a second condition related to a further parameter being met (¶ [0145] location (i.e. parameter) of UE transitions from edge of coverage to out of coverage); and storing, in a memory (FIG. 3 memory 360) of the UE, a plurality of operation profiles (¶¶ [0077], [0079] Mode 2 resource pools provided by an eNB for a UE to autonomously select resources for D2D communications with another UE when the UE is in edge-of-coverage and/or out-of-coverage), wherein, until the second condition is met, the UE is operated in the first mode according to one of the plurality of operation profiles (¶ [0145] UE1 can transmit SA/data using transmission Mode 1 in 1440, and UE1 can also transmit SA/data using transmission Mode 2 1445, to enhance reliability during the transition. In other words, during the transition of the transmission mode, both Mode 1 and Mode 2 can be used to transmit.  See also ¶ [0139]).  
	Li does not teach the second condition being met based on: a time elapsed since the OOC event is larger than a time threshold and/or a distance traveled since the OOC event is larger than a distance threshold.
	In analogous art, Adachi teaches the second condition being met based on: a distance traveled is larger than a distance threshold (¶ [0076] eNB 200 allocates resource to UE in Mode 1; UE autonomously selects resource in Mode 2; ¶ [0081] – [0085] disclose that a UE switches to Mode 2 when its movement speed is greater than a movement speed threshold but that the determination can also be made based on moving distance (i.e. a moving distance threshold.))
	Therefore, it would have been obvious to modify Li’s teaching of switching from mode 1 to mode 2 when the UE transitions from edge of coverage to out of coverage to also take into consideration the distance traveled being larger than a threshold as taught by Adachi, such that the UE switches to the second mode based on being OOC and traveling a certain distance in OOC (i.e. since the OOC event).  One would have been motivated to do so in order to enable a UE moving a high speed, but for which a position has not changed significantly since it’s last position measurement (i.e. traveled a short distance), to continue using previously allocated resources instead of switching to mode 2 to autonomously select its own resources, thereby simplifying processing at the UE, which preserves battery life.  (Adachi ¶ [0085])

	Regarding claim 14, Li teaches a network entity (FIG. 4 eNB 102) for managing communication resources in a communication network, wherein the network entity comprises: processing circuitry (FIG. 4 controller/processor 425); a memory (FIG. 4 memory 430) configured to store a plurality of operation profiles (¶ [0077], [0079] Mode 2 resource pools for a UE to autonomously select resources for D2D communications with another UE when the UE is in edge-of-coverage and/or out-of-coverage; the resource pools indicated in system information block from an eNB, thus the profiles/resource pools are stored by the eNB in order to be transmitted to the UE); and a communication interface (FIG. 4 RF transceiver(s) 410) configured to: communicate with a user equipment (UE) (FIG. 5 illustrating eNB communicating with a UE; ¶ [0073]), wherein the UE is configured to be operated in a first mode and in a second mode, wherein the first mode is a scheduled resource allocation mode and the second mode is an autonomous resource selection mode or an idle mode (¶¶ [0076] – [0078] where Mode 1 corresponds to the first mode whereby an eNB schedules resources and Mode 2 corresponds to the second mode whereby a UE selects its own resources from resource pools), provide the UE with information about when to switch to the second mode (¶¶ [0139] – [0140]), based on one or more of the following: a first condition relating to an out of coverage (OOC) event of the UE being met (¶ [0145] UE in edge of coverage and still using mode 1 when mode 2 not yet effective), and a second condition related to a further parameter being met (¶ [0145] location (i.e. parameter) of UE transitions from edge of coverage to out of coverage); and provide the plurality of operation profiles to the UE (¶ [0077] resource pools indicated in system information block from an eNB to the UE), wherein one of the plurality of operation profiles is configured to provide for processing circuitry of the UE to, until the second condition is met, operate the UE in the first mode (¶ [0145] UE1 can transmit SA/data using transmission Mode 1 in 1440, and UE1 can also transmit SA/data using transmission Mode 2 1445, to enhance reliability during the transition. In other words, during the transition of the transmission mode, both Mode 1 and Mode 2 can be used to transmit.  See also ¶ [0139]).  
	Li does not teach the second condition being met based on: a time elapsed since the OOC event is larger than a time threshold and/or a distance traveled since the OOC event is larger than a distance threshold.
	In analogous art, Adachi teaches the second condition being met based on: a distance traveled is larger than a distance threshold (¶ [0076] eNB 200 allocates resource to UE in Mode 1; UE autonomously selects resource in Mode 2; ¶ [0081] – [0085] disclose that a UE switches to Mode 2 when its movement speed is greater than a movement speed threshold but that the determination can also be made based on moving distance (i.e. a moving distance threshold.))
	Therefore, it would have been obvious to modify Li’s teaching of switching from mode 1 to mode 2 when the UE transitions from edge of coverage to out of coverage to also take into consideration the distance traveled being larger than a threshold as taught by Adachi, such that the UE switches to the second mode based on being OOC and traveling a certain distance in OOC (i.e. since the OOC event).  One would have been motivated to do so in order to enable a UE moving a high speed, but for which a position has not changed significantly since it’s last position measurement (i.e. traveled a short distance), to continue using previously allocated resources instead of switching to mode 2 to autonomously select its own resources, thereby simplifying processing at the UE, which preserves battery life.  (Adachi ¶ [0085])

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 24, Li teaches a method for operating a network entity (FIG. 4 eNB 102) for managing communication resources in a communication network, the method comprising: communicating with a user equipment (UE) (FIG. 5 illustrating eNB communicating with a UE; ¶ [0073]), wherein the UE is configured to be operated in a first mode and in a second mode, wherein the first mode is a scheduled resource allocation mode and the second mode is an autonomous resource selection mode or an idle mode (¶¶ [0076] – [0078] where Mode 1 corresponds to the first mode whereby an eNB schedules resources and Mode 2 corresponds to the second mode whereby a UE selects its own resources from resource pools); providing the UE with information about when to switch to the second mode (¶¶ [0139] – [0140]) based on one or more of the following: a first condition relating to an out of coverage (OOC) event of the UE being met (¶ [0145] UE in edge of coverage and still using mode 1 when mode 2 not yet effective), and a second condition related to a further parameter being met (¶ [0145] location (i.e. parameter) of UE transitions from edge of coverage to out of coverage); and providing the plurality of operation profiles to the UE (¶ [0077] resource pools indicated in system information block from an eNB to the UE), wherein one of the plurality of operation profiles provides for processing circuitry of the UE to, until the second condition is met, operate the UE in the first mode (¶ [0145] UE1 can transmit SA/data using transmission Mode 1 in 1440, and UE1 can also transmit SA/data using transmission Mode 2 1445, to enhance reliability during the transition. In other words, during the transition of the transmission mode, both Mode 1 and Mode 2 can be used to transmit.  See also ¶ [0139]).  
	Li does not teach the second condition being met when: a time elapsed since the OOC event is larger than a time threshold and/or a distance traveled since the OOC event is larger than a distance threshold.
	In analogous art, Adachi teaches the second condition being met when: a distance traveled is larger than a distance threshold (¶ [0076] eNB 200 allocates resource to UE in Mode 1; UE autonomously selects resource in Mode 2; ¶ [0081] – [0085] disclose that a UE switches to Mode 2 when its movement speed is greater than a movement speed threshold but that the determination can also be made based on moving distance (i.e. a moving distance threshold.))
	Therefore, it would have been obvious to modify Li’s teaching of switching from mode 1 to mode 2 when the UE transitions from edge of coverage to out of coverage to also take into consideration the distance traveled being larger than a threshold as taught by Adachi, such that the UE switches to the second mode based on being OOC and traveling a certain distance in OOC (i.e. since the OOC event).  One would have been motivated to do so in order to enable a UE moving a high speed, but for which a position has not changed significantly since it’s last position measurement (i.e. traveled a short distance), to continue using previously allocated resources instead of switching to mode 2 to autonomously select its own resources, thereby simplifying processing at the UE, which preserves battery life.  (Adachi ¶ [0085])

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 13, including a non-transitory processor readable medium having stored thereon processor executable code configured to, when executed on a computer or a processor (¶ [0005] of Li) perform the method of claim 13 (see mapping for claim 13 above).

	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a non-transitory processor readable medium having stored thereon processor executable code configured to, when executed on a computer or a processor (¶¶ [0067], [0069] of Li) perform the method of claim 24 (see mapping for claim 24 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Adachi, and further in view of Loehr et al. (US PG Pub 2021/0235464 A1, hereinafter “Loehr”).
	Regarding claim 3, the combination of Li and Adachi does not teach wherein, according to the at least one operation profile configured to be used in the occurrence of the unexpected OOC event, the processing circuitry is further configured to operate the UE in the first mode by using active semi-persistent schedule (SPS) configurations and/or allocated resources for periodic, aperiodic, and/or single transmissions, until the second condition is met.  
	In analogous art, ¶¶ [0144] – [0149] of Loehr disclose that for Mode 1, the eNB explicitly schedules the resources for the Scheduling Assignment and the D2D data communication after a corresponding request from the UE.  The UE has to request resources for each individual transmission and is granted resources for each individual transmission in a request/grant procedure for Mode 1 resource allocation.  This reads on operate the UE in the first mode (i.e. Mode 1) by using allocated resources for single transmissions until the second condition is met (i.e. condition to switch to mode 2).  (See ¶¶ [0124] – [0126] which describes a UE switching from mode 1 to mode 2 when a condition is met).  
	Therefore, it would have been obvious to modify the combination of Li and Adachi’s teaching of switching from mode 1 to mode 2 according to the at least one operation profile configured to be used in the occurrence of the unexpected OOC event, such that the UE operates in the first mode by using allocated resources for single transmissions until the second condition is met as taught by Loehr.  One would have been motivated to do so in order to enable the network to configure flexible ways of allocating resources depending on whether a UE is operating within coverage or outside coverage of a base station, thereby enabling the network to maximize efficient use of system resources, which increases overall system throughput.  (Loehr ¶¶ [0116] – [0117])

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Adachi, and further in view of Parron et al. (US PG Pub 2019/0394786 A1, hereinafter “Parron”).
	Regarding claim 5, the combination of Li and Adachi does not teach wherein, according to the at least one operation profile-associated with the expected OOC event, the processing circuitry is further configured to operate the UE in the first mode, until the second condition is met, by using active semi-persistent schedule (SPS) configurations and/or allocated resources for periodic transmissions, by selecting one or more of a plurality of resources assigned by a network entity, and/or by using a one-shot schedule provided by the network entity. 
	In analogous art, ¶¶ [0084], [0180] and [0183] of Parron teaches that a UE operating in gNB controlled resource allocation mode (i.e. first mode) utilizes a SPS scheduling mechanism whereby the UE selects resources assigned by the eNB and teaches that a UE switches from the first mode to a second UE autonomous selection mode when a condition is satisfied.  This reads on operate the UE in the first mode, until the second condition is met, by using active semi-persistent schedule (SPS) configurations by selecting one or more of a plurality of resources assigned by a network entity.
	Therefore, it would have been obvious to modify Li and Adachi’s teaching of switching from mode 1 to mode 2 according to the at least one operation profile-associated with the expected OOC event, such that the UE operates in the first mode using active SPS configurations by selecting one or more of a plurality of resources assigned by a network entity until the second condition is met as taught by Parron.  One would have been motivated to do so in order to allow a network to flexibly allocate transmission resources for D2D communications in a manner that prioritizes low latency and high reliability, thereby increasing system throughput.  (Parron ¶ [0003])

	Regarding claim 18, the combination of Li and Adachi does not teach wherein the at least one operation profile associated with the expected OOC event is configured to provide for the UE to operate in the first mode, until the second condition is met, by using active semi-persistent schedule configurations and/or allocated resources for periodic transmissions, by selecting one or more of a plurality of resources assigned by the network entity to be used during the expected OOC event, and/or by using a one-shot schedule provided by the network entity. 
	In analogous art, ¶¶ [0084], [0180] and [0183] of Parron teaches that a UE operating in gNB controlled resource allocation mode (i.e. first mode) utilizes a SPS scheduling mechanism whereby the UE selects resources assigned by the eNB and teaches that a UE switches from the first mode to a second UE autonomous selection mode when a condition is satisfied.  This reads on configured to provide for the UE to operate in the first mode, until the second condition is met, by using active semi-persistent schedule (SPS) configurations by selecting one or more of a plurality of resources assigned by a network entity.
	Therefore, it would have been obvious to modify Li and Adachi’s teaching of the at least one operation profile associated with the expected OOC event being configured to provide for the UE to operate in the first mode, until the second condition is met, such that the UE operates in the first mode using SPS configurations assigned by a network entity until the second condition is met as taught by Parron.  One would have been motivated to do so in order to allow a network to flexibly allocate transmission resources for D2D communications in a manner that prioritizes low latency and high reliability, thereby increasing system throughput.  (Parron ¶ [0003])
	 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Adachi, and further in view of Lu et al. (US PG Pub 2020/0045724 A1, hereinafter “Lu”).
	Regarding claim 6, Li teaches wherein the second mode is the autonomous resource selection mode, and wherein the processing circuitry is further configured to operate the first mode in parallel with the second mode, in response to the OOC event until the second condition is met (Li ¶ [0145] as set forth for claim 1 above). 
	Li does not teach, by using the first mode for periodic transmissions and the second mode for aperiodic transmissions. 
	In analogous art, Lu teaches by using the first mode for periodic transmissions and the second mode for aperiodic transmissions (¶¶ [0067] - [0068] disclose that SPS scheduling of mode 3 (scheduled resource mode), similar to mode 1 (i.e. first mode), is used for transmitting periodic CAM messages.  Because mode 4 supports autonomous resource selection and does not include SPS resources, mode 4 is used for transmissions that are not on a periodic schedule (i.e. aperiodic transmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order to use the first mode for periodic transmissions and the second mode for aperiodic transmissions as taught by Lu.  One would have been motivated to do so in order to maximize efficient resource allocation by utilizing SPS resources for predictable periodic transmissions and non SPS resources for less predictable non-periodic transmissions, thereby increasing overall system throughput. 



Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Adachi, and further in view of Patil et al. (US PG Pub 2015/0215981 A1, hereinafter “Patil”).
	Regarding claim 8, Li does not teach wherein the second condition is met based on one or more additional conditions being met from the group of conditions consisting of the UE does not operate in the first mode with a probability defined by a network entity of the communication network; and a load of the resources allocated for the first mode is larger than a predefined threshold.  
	In analogous art, Patil, cited in Applicant’s IDS filed on 10/23/2020, teaches wherein the second condition is met based on one or more conditions being met from the group of conditions consisting of a time elapsed since the OOC event is larger than a time threshold; Page 5 of 13Application No. 17/022,751Preliminary Amendmenta distance traveled since the OOC event is larger than a distance threshold; the UE does not operate in the first mode with a probability defined by a network entity of the communication network (¶¶ [0079] – [0080] discloses that a condition to switch from the first mode is met prior to a RLF based on an out of sync indication related to a number of bad frames.  A threshold number of bad frames prior to an actual radio link failure reads on the UE not operating in the first mode (i.e. mode where the UE receives resources dynamically from a base station) with a probability defined by a base station.  Using a broadest reasonable interpretation of probability, a number of bad frames reads on a probability defined by the base station); and a load of the resources allocated for the first mode is larger than a predefined threshold. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order to implement the teaching of Patil.  One would have been motivated to do so in order to minimize disruption in D2D communications of a public safety team as they move in and out of a wireless network coverage area, thereby reducing negative impact to their ability to perform in a timely manner, which saves lives. (Patil ¶ [0007])

	Regarding claim 20, the combination of Li and Adachi does not teach wherein the network entity is further configured to provide a time threshold, a distance threshold, and/or a probability to the UE, and wherein the second condition is met based on one or more additional conditions being met from the group of conditions consisting of: the UE does not operate in the first mode with the probability provided by the network entity; and a load of the resources allocated for the first mode is larger than a predefined threshold.
	In analogous art, Patil teaches wherein the network entity is further configured to provide a time threshold, a distance threshold, and/or a probability (¶¶ [0079] – [0080] number of bad frames associated with out of sync indication) to the UE, and wherein the second condition is met based on one or more additional conditions being met from the group of conditions consisting of: the UE does not operate in the first mode with the probability provided by the network entity (¶¶ [0079] – [0080] discloses that a condition to switch from first mode is met prior to a RLF based on an out of sync indication related to a number of bad frames.  A threshold number of bad frames prior to an actual radio link failure reads on the UE not operating in the first mode (i.e. mode where the UE receives resources dynamically from a base station) with a probability defined by a base station.  Using a broadest reasonable interpretation of probability, a number of bad frames reads on a probability defined by the base station); and a load of the resources allocated for the first mode is larger than a predefined threshold.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order to implement the teaching of Patil.  One would have been motivated to do so in order to minimize disruption in D2D communications of a public safety team as they move in and out of a wireless network coverage area, thereby reducing negative impact to their ability to perform in a timely manner, which saves lives.  (Patil ¶ [0007])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of  Adachi, and further in view of Sartori et al. (US PG Pub 2017/0238321 A1, hereinafter “Sartori”).
	Regarding claim 9, Li does not teach wherein, in response to the OOC event, the communication interface is further configured to sense a load of the resources, and wherein the processing circuitry is further configured to record information about times at which the sensed load is larger than a load threshold, locations at which the sensed load is larger than a load threshold, and/or context information of the UE, and provide the context information to a network entity of the communication network.  
	In analogous art, Sartori, cited in Applicant’s IDS filed on 10/23/2020, teaches wherein, in response to the OOC event (¶ [0041] . . . if the UE is out-of-coverage), the communication interface is further configured to sense a load of the resources (¶ [0041] . . . The UE then determines the average resource occupancy load (G)), and wherein the processing circuitry is further configured to record information about times at which the sensed load is larger than a load threshold, locations at which the sensed load is larger than a load threshold, and/or context information of the UE (¶ [0041] using broadest reasonable interpretation of context information, resource occupancy load (G) reads on context information of the UE because the resource load affects resources that the UE can use), and provide the context information to a network entity of the communication network (FIG. 13, step 1320; ¶ [0055]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order to implement the teaching of Sartori.  One would have been motivated to do so in order to implement resource selection techniques appropriate to the conditions of the network to reduce network congestion and latency, eliminate inconsistencies, and/or promote fairness in resource allocation. (Sartori ¶¶ [0003] – [0004])

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Adachi, and further in view of Vutukuri et al. (US PG Pub 2018/0368191 A1, hereinafter “Vutukuri”).
	Regarding claim 10, Li teaches wherein the second mode is the autonomous resource selection mode (¶¶ [0076] – [0078] where Mode 2 corresponds to the second mode whereby a UE selects its own resources from resource pools).
	Li does not teach wherein, in response to the OOC event, the communication interface is further configured to use downlink resources in the second mode. 
	In analogous art, Vutukuri teaches wherein, in response to the OOC event, the communication interface is further configured to use downlink resources in the second mode (¶ [0023] discloses that a set of sidelink transmission and reception resource pools for data transfer when the UE is out of E-UTRAN coverage for V2X sidelink communication is configured in the UE from a server in the network.  Although Vutukuri does not explicitly state that the reception pool includes downlink resources, it would have been readily apparent to one of ordinary skill in the art that the transmission/reception resource pools would include downlink resources of the network in order to ensure that the UEs communicating via sidelink utilizing the transmission/reception pools do not interfere with communications by a network node utilizing downlink resources.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order to implement the teaching of Vutukuri.  One would have been motivated to do so in order to provide a set of resources to UEs for direct sidelink communications when outside network coverage, thereby enabling fast resource selection which reduces latency in the UE. 

	Regarding claim 23, the combination of Li and Adachi does not teach wherein the network entity is further configured to allocate downlink resources to be used by the UE in the first mode and/or the second mode.  
	In analogous art, Vutukuri teaches wherein the network entity is further configured to allocate downlink resources to be used by the UE in the first mode and/or the second mode (¶ [0023] discloses that a set of sidelink transmission and reception resource pools for data transfer when the UE is out of E-UTRAN coverage for V2X sidelink communication is configured in the UE from a server in the network.  Although Vutukuri does not explicitly state that the reception pool includes downlink resources, it would have been readily apparent to one of ordinary skill in the art that the transmission/reception resource pools would include downlink resources of the network in order to ensure that the UEs communicating via sidelink utilizing the transmission/reception pools do not interfere with communications by a network node utilizing downlink resources.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order to implement the teaching of Vutukuri.  One would have been motivated to do so in order to provide a set of resources to UEs for direct sidelink communications when outside network coverage, thereby enabling fast resource selection which reduces latency in the UE. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Adachi, and further in view of Tang (US PG Pub 2020/0367113 A1, hereinafter “Tang”).
	Regarding claim 11, Li teaches wherein the second mode is the autonomous resource selection mode (¶¶ [0076] – [0078] where Mode 2 corresponds to the second mode whereby a UE selects its own resources from resource pools).
	Li does not teach wherein, in the second mode, the communication interface is further configured to transmit, to other UEs, information about a number of next transmissions of the same type to reserve the same selected resources for the number of times on the communication interface.  
	In analogous art, Tang teaches wherein, in the second mode, the communication interface is further configured to transmit, to other UEs, information about a number of next transmissions of the same type to reserve the same selected resources for the number of times on the communication interface (¶ [0021]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Adachi in order for a UE to share its resource reservation information with another UE as taught by Tang.  One would have been motivated to do so in order to reduce probabilities of resource reselection and conflict, thereby increasing system throughput and decreasing latency. (Tang ¶ [0021])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of  Adachi, in view of Parron, and further in view of Loehr.
	Regarding claim 16, the combination of Li and Adachi does not teach wherein the at least one operation profile configured to be used in the occurrence of the unexpected OOC event provides for the UE to operate in the first mode by using active semi-persistent schedule configurations and allocated resources for periodic, aperiodic, and/or single transmissions, until the second condition is met.  
	In analogous art, ¶¶ [0084], [0180] and [0183] of Parron teaches that a UE operating in gNB controlled resource allocation mode (i.e. first mode) utilizes a SPS scheduling mechanism whereby the UE selects resources assigned by the eNB and teaches that a UE switches from the first mode to a second UE autonomous selection mode when a condition is satisfied.  This reads on UE to operate in the first mode, by using active semi-persistent schedule configurations, until the second condition is met.
	Therefore, it would have been obvious to modify Li and Adachi’s teaching of switching from mode 1 to mode 2 according to the at least one operation profile configured to be used in the occurrence of the unexpected OOC event, such that the UE operates in the first mode using active SPS configurations until the second condition is met as taught by Parron.  One would have been motivated to do so in order to allow a network to flexibly allocate transmission resources for D2D communications in a manner that prioritizes low latency and high reliability, thereby increasing system throughput.  (Parron ¶ [0003])
	The combination of Li, Adachi and Parron does not teach UE to operate in the first mode by using allocated resources for periodic, aperiodic, and/or single transmissions, until the second condition is met.  
	In analogous art, ¶¶ [0144] – [0149] of Loehr disclose that for Mode 1, the eNB explicitly schedules the resources for the Scheduling Assignment and the D2D data communication after a corresponding request from the UE.  The UE has to request resources for each individual transmission and is granted resources for each individual transmission in a request grant procedure for Mode 1 resource allocation.  This reads on operate the UE in the first mode (i.e. Mode 1) by using allocated resources for single transmissions until the second condition is met (i.e. condition to switch to mode 2).  (See ¶¶ [0124] – [0126] which describes a UE switching from mode 1 to mode 2 when a condition is met).  
	Therefore, it would have been obvious to modify the combination of Li, Adachi and Parron such that the UE operates in the first mode by using allocated resources for single transmissions until the second condition is met as taught by Loehr.  One would have been motivated to do so in order to enable the network to configure flexible ways of allocating resources depending on whether a UE is operating within coverage or outside coverage of a base station, thereby enabling the network to maximize efficient use of system resources, which increases overall system throughput.  (Loehr ¶¶ [0116] – [0117])

Allowable Subject Matter
Claims 7, 12, 19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413